OPINION — AG — THE COURT CLERK MAY RETAIN FEES RECEIVED FOR THE PREPARATION OF PASSPORT APPLICATIONS AS WELL AS THOSE FEES HE IS PERMITTED TO RETAIN IN NATURALIZATION PROCEEDINGS. HOWEVER, AS WAS HELD IN THE JUNE 3, 1941 OPINION, MENTIONED ABOVE, THE EXPENSE OF FURNISHING THE RECORDS, SUPPLIES AND ANY EXTRA HELP REQUIRED IN PERFORMING THE DUTIES IN CONNECTION WITH NATURALIZATION PROCEEDINGS AND PASSPORT APPLICATIONS SHOULD NOT FALL UPON THE COUNTY; SUCH EXPENSES SHOULD BE PAID BY THE COURT CLERK OUT OF SUCH RETAINED FEES. CITE: OPINION NO. JUNE 3, 1941 TO GERALD WATTS, COUNTY ATTORNEY, HOBART, OK. (W. J. MONROE) ** SEE: OPINION NO. 78-156 (1978) **